Title: From George Washington to John Dickinson, 28 March 1782
From: Washington, George
To: Dickinson, John


                        
                            Sir
                             Morris Town March 28th 1782
                        
                        I lately gave permission for two Vessells to proceed as Flags of Truce from New York to Wilmington with
                            Cloathing & necessaries for the British and Hessian Prisoners confined in Philadelphia and Lancaster. I thought it
                            proper to give your Excellency this information that such measures as you may think proper may be taken to prevent any
                            improper intercourse between the Flags & the Inhabitants.
                        The persons who have charge of the Cloathing (who are mentioned in their passports) will I suppose want
                            Waggons to transport it to the places of delivery they will pay the expence and I could wish that they might not be
                            imposed on in that respect. I have the honor to be Sir Your Excellencys Most Obedt hum. Servt
                        
                            Go: Washington
                        
                    